Citation Nr: 1040323	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  07-31 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent 
for the residuals of a left ankle injury.  

2.  Entitlement to a compensable disability rating for a left 
foot heel spur and plantar fasciitis, post operative.  

3.  Entitlement to a compensable disability rating for the 
residuals of a deviated septum repair.  

4.  Entitlement to a compensable disability rating for an anal 
fissure, post operative.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service with the Navy from July 1976 to 
July 1980, service with the Coast Guard from May 1985 to June 
1990, and service with the Air Force from May 1991 to January 
1992.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in Waco, Texas, denying 
the claims currently on appeal.  The case later came under the 
jurisdiction of the RO in Atlanta, Georgia.  In June 2007 rating 
decision, the Veteran's residuals of a left ankle injury were 
increased to 10 percent disabling.  Since this grant did not 
constitute a full grant of the benefits sought on appeal, this 
claim is still in appellate status.  AB v. Brown, 6 Vet. App. 35, 
39 (1993).  

The Veteran was afforded a video conference hearing before the 
undersigned Acting Veterans Law Judge in June 2010.  A written 
transcript of this hearing has been prepared and incorporated 
into the evidence of record.  

The issues of entitlement to increased disability ratings for a 
left ankle injury and a left foot heel spur and plantar fasciitis 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  There are no residual symptoms related to the Veteran's 
service-connected deviated septum.  

2.  There are no residual symptoms related to the Veteran's 
service-connected post-operative anal fissure.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to a compensable 
disability rating for a deviated septum have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.97, 
Diagnostic Code 6502 (2010).  

2.  The criteria for establishing entitlement to a compensable 
disability rating for an anal fissure, post-operative, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.114, Diagnostic Code 7335 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the Veteran is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Previously, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that the failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements was presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  VA was required to show that 
that the error did not affect the essential fairness of the 
adjudication, and that to make such a showing the VA had to 
demonstrate that the defect was cured by actual knowledge on the 
claimant's part or that a benefit could not have been awarded as 
a matter of law.  Id.  However, the United States Supreme Court 
(Supreme Court) recently held this framework to be inconsistent 
with the statutory requirement that the CAVC take "due account 
of the rule of prejudicial error" under 38 U.S.C.A. 
§ 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In 
reversing the Federal Circuit's decision, the Supreme Court held 
that the burden is on the claimant to show that prejudice 
resulted from the error, rather than on VA to rebut a presumed 
prejudice.  Id.

For an increased disability rating claim, VA is required to 
provide the Veteran with generic notice - that is, the type of 
evidence needed to substantiate the claim.  This includes 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  Letters provided to the Veteran in 
July 2006, November 2006 and June 2008 provided the Veteran with 
the necessary information.  While the June 2008 letter was not 
sent to the Veteran until after the initial adjudication of the 
claims on appeal, the claims were subsequently readjudicated, no 
prejudice has been alleged, and none is apparent from the record.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification followed by 
readjudication of the claim, such as a statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).  

Under these circumstances, the Board finds that the notification 
requirements have been satisfied as to both timing and content.  
Adequate notice was provided to the Veteran prior to the transfer 
and certification of his case to the Board that complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board recognizes that the Veteran has not received additional 
VA examination for the disorders on appeal since June 2008.  
However, the Veteran has not submitted any evidence, or any 
correspondence, suggesting that his disabilities have increased 
in severity since this examination.  When the evidence indicates 
that a condition may have become more severe, a contemporaneous 
examination is required.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994).  In this case, there is no evidence to relate the 
Veteran's reported symptomatology to his service-connected 
disabilities.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  VA obtained the Veteran's service medical records.  
Also, the Veteran received a VA medical examination in June 2008, 
and VA has obtained these records as well as the records of the 
Veteran's outpatient treatment with VA.  Copies of private 
medical records submitted by the Veteran have also been 
incorporated into the claims file.  Significantly, neither the 
Veteran nor his representative has identified any additional 
existing evidence that is necessary for a fair adjudication of 
the claim that has not yet been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill VA's 
duty to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two ratings will be 
applied, the higher rating will be assigned if the disability 
picture more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7 (2010).  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 
(2010).  As such, the Board has considered all of the evidence of 
record.  However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms during 
the course of the rating period on appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

Deviated Septum

The Veteran contends that he is entitled to a compensable 
disability rating for his service-connected deviated septum.  
Specifically, the Veteran has testified that he has difficulty 
breathing associated with excessive drainage.  However, the 
preponderance of the evidence of record demonstrates that the 
Veteran does not suffer from any current residuals related to his 
service-connected disability.  As such, a compensable disability 
rating is not warranted.  

For historical purposes, the Veteran was originally granted 
service connection for the post-operative residuals of a repaired 
deviated septum in a December 1980 rating decision.  A 
noncompensable disability rating was assigned under Diagnostic 
Code 6502, effective as of July 19, 1980.  The Veteran's claim 
for an increased disability rating was received by VA in June 
2006, and his claim was subsequently denied by the RO in January 
2007.  The Veteran appealed this denial to the Board in October 
2007.  

Upon filing his claim for an increased disability rating, the 
Veteran was afforded a VA examination in August 2006.  The 
Veteran reported that he was having problems breathing that were 
mainly associated with allergies while in the Navy.  The Veteran 
denied any bleeding through the nose, purulent discharge, dyspnea 
at rest or exertion, or any speech impairment.  He did complain 
of chronic sinus congestion and headaches mainly over the 
cheekbones.  It was noted that the Veteran had not been treated 
for this condition by VA.  Nasal examination revealed no 
interference of breathing to the right or left nares.  There was 
also no purulent discharge or dyspnea noted.  There was moderate 
swelling with some mucus formation noted in the turbinates and 
nasal mucosa, but no nasal polyps were present.  There was also 
no evidence of granulomatous or bacterial rhinitis or tenderness 
over the frontal maxillary or sphenoid sinuses.  A nasal bone 
series revealed the nasal bones to be normal without deformity or 
radiopaque foreign body visible.  Paranasal sinuses also appeared 
to be normally developed.  The examiner diagnosed the Veteran 
with status post deviated septum with surgical repair without any 
sequelae after the surgery or complications as a result of 
surgery.  

The Veteran was afforded an additional VA examination in June 
2008.  The Veteran again reported constant sinus problems with 
headaches associated with his sinus episodes.  He also reported 
interference with breathing through the nose, hoarseness of the 
voice, and crusting.  The Veteran reported that he self-treated 
this condition with nasal spray.  Examination of the nose 
revealed no nasal obstruction, no deviated septum, no partial 
loss of the nose, no partial loss of the ala, no nasal polyps and 
no scarring or disfigurement.  There was also no rhinitis or 
sinusitis noted upon examination.  The examiner diagnosed the 
Veteran with a deviated septum repair that had resolved.  

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to a compensable disability rating for 
the residuals of his deviated septum repair.  Under Diagnostic 
Code 6502, a 10 percent disability rating is warranted when there 
is 50 percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  38 C.F.R. § 497.  However, the 
August 2006 VA examiner concluded that there was no interference 
of breathing in either nare, and the June 2008 VA examiner found 
no nasal obstruction on either side.  Furthermore, the examiners 
found that the Veteran currently suffered no symptomatology as a 
result of his now resolved deviated septum repair.  As such, the 
preponderance of the evidence demonstrates that the Veteran is 
not entitled to a compensable disability rating for his deviated 
septum at any time during the pendency of his claim.  

The Board recognizes that the Veteran believes he is entitled to 
a compensable disability rating for his deviated septum.  The 
Veteran testified during his June 2010 hearing that he 
experienced an obstruction of 50 to 75 percent in his left 
nostril with excessive drainage and rare sinus infections.  While 
the Veteran is competent to testify to this symptomatology, the 
medical evidence of record demonstrates that these symptoms are 
not related to the Veteran's deviated septum repair.  According 
to the VA examiners of record, the Veteran's deviated septum 
repair had resolved with no sequelae.  As such, the evidence 
demonstrates that the Veteran's reported symptoms are not related 
to his service-connected deviated septum repair.  

The rating schedule represents as far as practicable, the average 
impairment of earning capacity.  Ratings will generally be based 
on average impairment.  38 C.F.R. § 3.321(a), (b) (2010).  To 
afford justice in exceptional situations, an extraschedular 
rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
the RO or the Board must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

In the present case, no objective symptoms have been related to 
the Veteran's post-operative deviated septum.  As such, referral 
for consideration of an extraschedular rating is not warranted.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a staged 
rating is appropriate.  However, as outlined above, the 
preponderance of the evidence demonstrates that the Veteran has 
not suffered from any residuals of a deviated septum repair at 
any time during the pendency of his claim.  As such, staged 
ratings are not warranted.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to a 
compensable disability rating for the residuals of a repaired 
deviated septum must be denied.

Anal Fissure

The Veteran contends that he is entitled to a compensable 
disability rating for his service-connected residuals of an anal 
fissure operation.  Specifically, the Veteran contends that he is 
entitled to a higher disability rating due to almost daily rectal 
leakage with pain and swelling.  However, as outlined below, the 
preponderance of the evidence of record demonstrates that the 
Veteran's symptomatology is not related to his post-operative 
residuals of an anal fissure.  As such, a compensable disability 
rating is not warranted.  

For historical purposes, the Veteran was originally granted 
service connection for the post-operative residuals of an anal 
fissure in a December 1980 rating decision.  A noncompensable 
disability rating was assigned under Diagnostic Code 7335, 
effective as of July 19, 1980.  VA received the Veteran's claim 
for an increased disability rating in June 2006.  This claim was 
denied by the RO in a January 2007 rating decision.  The Veteran 
appealed this decision to the Board in October 2007.  

Upon filing his claim for an increased disability rating, the 
Veteran was afforded a VA examination in August 2006.  The 
Veteran reported that he began having problems with his rectum in 
the 1970s and that he had surgery for a rectal fissure.  He had 
no subsequent problems until he developed hemorrhoids.  He 
reported having occasional leakage if he used coarse toilet 
paper, but he denied any loss of sphincter control.  He also 
denied having any bleeding, but he noted having problems with 
hemorrhoids approximately 2 times per year.  Rectal examination 
revealed no fecal leakage and the rectum and anus were normal in 
size and the sphincter was normal in tone.  There were no rectal 
fissures noted to external palpation and dilation of the anus 
locally.  There was evidence of 2 large external nonthrombosed 
hemorrhoids.  There was also no evidence of bleeding.  The 
examiner concluded that the Veteran had a healed rectal fissure 
with no problems referable to this condition.  Healed 
hemorrhoidal tags were also noted.  

The Veteran was afforded an additional VA examination in June 
2008.  The Veteran described suffering from anal itching, 
diarrhea, pain, swelling, perianal discharge and leakage, and 
flatulence.  Examination of the rectum revealed several small 
anal skin tags.  There was no reduction of lumen, loss of 
sphincter control, fissure, ulceration, trauma, rectal bleeding, 
anal infections, or proctitis.  External hemorrhoids were present 
on examination, but there was no evidence of bleeding.  No rectum 
fistula was noted upon examination.  The examiner concluded that 
the Veteran's current diagnosis was hemorrhoids.  

Based on the above evidence, the Board concludes that the Veteran 
is not entitled to a compensable disability rating for his post-
operative residuals of an anal fissure.  Under Diagnostic Code 
7335, a 10 percent disability rating is warranted when there is 
evidence of anal fistula with impairment of sphincter control.  
38 C.F.R. § 4.114.  According to the August 2006 VA examination, 
the Veteran had no problems referable to an anal fissure.  The 
June 2008 VA examiner also noted that there was no loss of 
sphincter control.  While the evidence of record, including the 
Veteran's testimony, demonstrates that the Veteran suffers from a 
number of symptoms related to hemorrhoids, he is not service-
connected for this disability.  The Veteran's service treatment 
records demonstrate that the Veteran was treated for hemorrhoids 
during active service.  However, to date, VA has not received a 
claim of entitlement to service connection for hemorrhoids.  The 
August 2006 VA examiner also concluded that the Veteran suffered 
from no problems referable to his post-operative anal fissure, 
indicating that his hemorrhoids are not secondary to this 
disability.  As such, there is no evidence of record to 
demonstrate that the Veteran is entitled to a compensable 
disability rating for his service-connected post-operative 
residuals of an anal fissure.  

The Board has again considered whether an extraschedular rating 
can be provided.  See 38 C.F.R. § 3.321(b).  However, in the 
present case, no objective symptoms have been related to the 
Veteran's post-operative anal fissure.  As such, referral for 
consideration of an extraschedular rating is not warranted.  

The Board has again considered whether a staged rating may be 
appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
However, as outlined above, the preponderance of the evidence 
demonstrates that the Veteran has not suffered from any residuals 
of his post-operative anal fissure at any time during the 
pendency of his claim.  As such, staged ratings are not 
warranted.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to a 
compensable disability rating for his post-operative residuals of 
an anal fissure must be denied.



	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a compensable disability rating for the residuals 
of a repaired deviated septum is denied.  

Entitlement to a compensable disability rating for a post-
operative anal fissure is denied.  


REMAND

Residuals of a Left Ankle Injury

The Veteran contends that he is entitled to a disability rating 
in excess of 10 percent for his service-connected residuals of a 
left ankle injury.  Specifically, the Veteran has testified that 
he suffers from pain, limitation of motion, stiffness and giving 
way.  However, further evidentiary development is necessary on 
this claim before appellate review may proceed.  

The Veteran was last afforded a VA examination for his left ankle 
in June 2008.  The examiner diagnosed the Veteran with a left 
ankle sprain.  The only objective symptom noted was a tender left 
ankle.  However, during his June 2010 hearing, the Veteran 
testified that his ankle gave way on him about a month or two 
earlier when he stepped off of a truck.  He also indicated that 
while he had not received treatment for his left ankle in about a 
year, his symptoms seemed to have worsened in this time.  

The duty to conduct a contemporaneous examination is triggered 
when the evidence indicates that there has been a material change 
in disability or that the currently assigned disability rating 
may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(holding that a Veteran is entitled to a new examination after a 
2 year period between the last VA examination and the Veteran's 
contention that the pertinent disability had increased in 
severity).  Therefore, since the Veteran's last VA examination 
was more than two years ago, and because he has stated that his 
symptoms have worsened, he must be provided with the opportunity 
to report for a more current VA examination.  

Also, the most recent VA Medical Center (VAMC) treatment record 
in the claims file is dated October 2006.  The Veteran indicated 
in his June 2010 hearing that he had received more recent medical 
treatment.  As such, the AMC should obtain copies of the 
Veteran's VAMC treatment records since October 2006.  

Left Foot Heel Spur and Plantar Fasciitis, Post-Operative

The Veteran also contends that he is entitled to a compensable 
disability rating for a left foot heel spur and plantar 
fasciitis.  However, additional evidentiary development is needed 
on this claim as well.  

The Veteran was last afforded a VA examination of his left foot 
in June 2008.  The examiner diagnosed the Veteran with a tender 
left foot with a residual scar.  The Veteran testified in his 
June 2010 hearing that the symptomatology associated with his 
left ankle disability had worsened in the last year.  However, he 
also indicated during his hearing that it was difficult to 
distinguish his left ankle symptomatology from that of his left 
foot disability.  As such, it is not clear as to whether the 
Veteran's subjective left foot symptomatology has worsened since 
his last VA examination.  Therefore, he should be scheduled for a 
new VA examination of his left foot disability as well.  See 
Caffrey, 6 Vet. App. at 381; see also Snuffer, 10 Vet. App. at 
403 (holding that a Veteran is entitled to a new examination 
after a 2 year period between the last VA examination and the 
Veteran's contention that the pertinent disability had increased 
in severity).  

In addition, the June 2008 VA examiner noted that the Veteran had 
scarring of the left foot due to his operation.  However, it does 
not appear that VA has considered whether the Veteran may be 
entitled to a higher or separate disability rating as a result of 
his post-operative scarring.  Therefore, the VA examiner should 
discuss the Veteran's scar in the examination report as well.  


Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain copies of the 
Veteran's VA Medical Center (VAMC) treatment 
records since October 2006.  Any records that 
are obtained should be incorporated into the 
Veteran's claims file.  

2.  The Veteran should then be scheduled for 
a VA examination(s) before an appropriate 
specialist(s) to determine the current level 
of severity of his service-connected left 
ankle disability and left foot heel spur and 
plantar fasciitis, post-operative.  The 
Veteran's claims file and a copy of this 
remand must be provided to the examiner at 
the time of examination.  The examiner should 
describe in detail all symptomatology 
associated with the Veteran's service-
connected disabilities of the left ankle and 
foot.  

The examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with either the left ankle or 
foot.  If pain on motion is observed, the 
examiner should indicate the point at which 
pain begins.  In addition, the examiner 
should indicate whether, and to what extent, 
the Veteran likely experiences functional 
loss due to pain or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use.  

Finally, the examiner should describe the 
scarring of the Veteran's left foot, 
indicating the width and length of this 
scarring and whether it is tender or 
unstable.  

A complete rationale for any opinion offered 
should be provided.  

3.  The AMC should then readjudicate the 
Veteran's claims. If the benefits sought on 
appeal remain denied, the Veteran should be 
provided with a Supplemental Statement of the 
Case (SSOC), containing notice of all 
relevant actions taken on the claims, 
including a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issues on appeal. An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


